ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
CAE USA, Inc.                                ) ASBCA Nos. 62521, 62522, 62523
                                                          62524, 62525, 62549
                                             )
Under Contract No. W912ER-13-C-0016          )

APPEARANCES FOR THE APPELLANT:                  Joseph Hornyak, Esq.
                                                 The Law Office of Joseph Hornyak
                                                 Bethesda, MD

                                                Sam Zalman Gdanski, Esq.
                                                Scott Howard Gdanski, Esq.
                                                 Gdanski Law PC
                                                 Teaneck, NJ

APPEARANCES FOR THE GOVERNMENT:                 Michael P. Goodman, Esq.
                                                 Engineer Chief Trial Attorney
                                                Matthew Tilghman, Esq.
                                                Michael E. Taccino, Esq.
                                                Kathryn G. Morris, Esq.
                                                 Engineer Trial Attorneys
                                                 U.S. Army Engineer District, Middle East
                                                 Winchester, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: April 19, 2022



                                           MICHAEL N. O’CONNELL
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62521, 62522, 62523, 62524,
62525, 62549, Appeals of CAE USA, Inc., rendered in conformance with the Board’s
Charter.

       Dated: April 19, 2022



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2